EXHIBIT 10.1

 

AMENDMENT NO. 1

TO

EQUITY PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) to that certain Equity Purchase
Agreement dated May 7, 2018 (the “Agreement”), by and between Bravatek
Solutions, Inc., a Colorado corporation (the “Company”), and Triton Funds LP, a
Delaware limited partnership (the “Investor”), is made and entered into by and
between the Company and the Investor effective as of the 30th day of August,
2018 (the “Effective Date”).

 

RECITALS:

 

WHEREAS the Company and the Investor desire to amend the terms of the Agreement
as set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined herein have the
meanings given to them in the Agreement.

 

2. Amendments.

 

a. The following capitalized terms defined in Section 1.1 of the Agreement shall
have the following amended meanings specified or indicated:

 



 

i. “Commitment Amount” shall mean One Million Dollars ($1,000,000).

 

 

 

 

ii. “Commitment Period” shall mean the period commencing on the Execution Date
and ending on the earlier of (i) the date on which the Investor shall have
purchased Capital Call Shares pursuant to this Agreement equal to the Commitment
Amount, (ii) June 30, 2019, or (iii) written notice of termination by the
Company to the Investor upon a material breach of this Agreement by Investor.



   



  1

   



 

b. Section 6.3 shall be restated in its entirety as follows:

 

Section 6.3 FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The Company
agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. The Company shall also file with the SEC, within
one hundred thirty (130) days from the date hereof, a new registration statement
(the “Registration Statement”) covering only the resale of the Capital Call
Shares.

 

3. All Other Terms Unchanged. Unless specifically amended by this instrument, or
reasonably necessary to its application, all obligations, rights, undertakings
and terms of the parties under the Agreement shall remain in full force and
affect. This Amendment is not intended to, nor shall, amend any economic or
other substantive terms of the Agreement, and is only intended to modify the
agreement so that Company shall be acquired Parent by share exchange instead of
by subsidiary merger.

 

4. Conflicting Provisions. Should any of the provisions of this Amendment
conflict with any of the provisions of the Agreement, then the provisions of
this Amendment shall apply.

 

5. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. In addition, executed counterparts may be delivered by means of
facsimile or other electronic transmission; and signatures so delivered shall be
fully and validly binding to the same extent as the delivery of original
signatures.

 

6. Miscellaneous.

 

a. This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

 

b. The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

[Signatures on Following Page]

 



  2

   



 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment No. 1 to
Equity Purchase Agreement to be signed by its duly authorized officer, effective
as of the date indicated above.

 

 



 

TRITON FUNDS:

 

 

 

 

TRITON FUNDS LP

 

        By: /s/ Tyler Hoffman

 

 

Tyler Hoffman, Authorized Signatory          

BRAVATEK:

 

 

 

 

BRAVATEK SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ Thomas A. Cellucci

 

 

 

Thomas A. Cellucci, Chief Executive Officer

 



  

Signature Page to Amendment No. 1 to Equity Purchase Agreement

 

 



3



 